Case 1:19-cv-11093-AKH Document 30 Filed 04/21/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a: Vicoff II Trust, etal,
Plaintiff,
-against- . ORDER REGULATING PROCEEDINGS
John Hancock Life Ins. Co. of WY <
19 Civ. 11093 (AKH)
Defendants.
sat RC am eens bins aia aware meciag xX

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a telephonic conference on Friday, April 24,

2020, at 10:00 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in
(other than counsel) to mute their telephones.

Finally, no later than Thursday, April 23, 2020, at 11:00 a.m., the parties shall jointly

submit to the Court (via the email address: HellersteinNY SDChambers@nysd.uscourts.gov) a list of all

 

counsel expected to appear on the record at the telephonic argument.

SO ORDERED.

Dated: New York, New York
April 21, 2020 he ?

ALVIN K. HELLERSTEIN, U.S.D.J.

 
